Title: To George Washington from James Gibbon, 24 January 1790
From: Gibbon, James
To: Washington, George



Sir
Petersburgh [Va.] Jany 24. 1790

Unwilling to become importunate or be thought dissatisfied with the situation which you have been pleas’d to appoint me to, I feel a reluctance in addressing you again on the subject, but from a pursuasion that your good intentions to me have been marr’d in their effect, and from other circumstances of serious concern to me, I’m induc’d once more to tresspass on your goodness, in soliciting some situation of more eligibility than the present some openings to which I’m induc’d to belive may occur in the present session of Congress—Being successful sir in my first attempt of this kind, I gave up Every consideration of other business, thereby to be enabled to do the public business with more propriety; in doing which, I only anticipated what wou’d have been requisite as the situation I am plac’d in, tho it does not afford constant employ occupies my whole time and necessarily ⟨deprives⟩ me of any other pursuit, under those circumstances and one or two additionall ones which I am pursuaded will have weight with you sir, I feel less the necessity of an appology for thus troubling you; Having a large and increasing family dependant on myself alone, and deriving from the public employ I’m now in, not more than £20 ⅌ annum will I trust be a sufficient one, for the truth of which I beg leave to refer you to the Collector of this district (Coll Heath) who will shortly be in N. York whose information will be good, as all the fees of my office are accounted for and paid by him.
The suffution of an excise law being brought forward in the present session which will give openings, is the intent of the

present application, for the Collection of which in the Southern district of Virga as I wou’d beg leave to offer; this failing, shou’d the Collectorship of this district become vacant from resignation or otherways, I shall be than[k]full for preference—From an opinion of what has been necessary sir to you where you have not a particular knowledge of the character or Capacity of applicants something more than a referrence to former recommendations may become necessary in my instance to justify my pretensions—I have only to observe sir that if the interest of the mechts of this place Richmond & Norfolk, in my behalf aided by that of some of the most respectable private characters will have any weight, I can have it with ease to myself and pleasure to them.
The situation I am now in of which I have troubled you with so particular acct will I hope be some appology for this premature application. I’m with great respect sir Yr obligd ⟨Hul.⟩ Servt

J. Gibbon

